386 F.3d 1258
Anthony Alexander CAMPBELL, Petitioner-Appellant,v.Bert RICE, Respondent-Appellee.
No. 99-17311.
United States Court of Appeals, Ninth Circuit.
October 26, 2004.

Anthony Alexander Campbell, Blythe, CA, for Petitioner-Appellant.
Walter F. Brown, Jr., Gary Cary Ware & Freidenrich LLP, John R. Vance, Jr., Special Asst. U.S. Atty., Stan M. Helfman, AGCA-Office of the California Attorney General, San Francisco, CA, for Respondent-Appellee.
Before SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judge O'Scannlain, Judge Hawkins and Judge Rawlinson are recused